                                  Case 1:20-cv-04742-AKH Document 1-6 Filed 06/19/20 Page 1 of 6

    Exhibit F
                                      Infringement of Claim 1 of U.S. Patent Number 8,687,879 by Paige

      CLAIM LANGUAGE                                                       Infringing Application




1. A non-transitory computer
program product for automating the
expert quantification of image data
comprising:
a computer-readable medium
encoded with computer readable
instructions executable by one or
more computer processors to
quantify image sets comprising a
locked evolving algorithm, wherein
said locked evolving algorithm is
generated by:




                                                                            https://paige.ai/product
                                      Paige AI system (“Infringing Product”) is a computer program product for generating image analysis.



                                                                   Page 1 of 6
                                    Case 1:20-cv-04742-AKH Document 1-6 Filed 06/19/20 Page 2 of 6

    Exhibit F




obtaining a product algorithm for
analysis of a first set of image data
wherein said product algorithm is
configured to recognize at least one
entity within said first set of image
data via a training mode that
utilizes iterative input to an
evolving algorithm obtained from
at least one first user, wherein said
training mode comprises:




                                                                      https://paige.ai/product




                                                              Page 2 of 6
                                      Case 1:20-cv-04742-AKH Document 1-6 Filed 06/19/20 Page 3 of 6

    Exhibit F



                                                                                https://paige.ai/product
                                          The Infringing Product generates an algorithm based on user manual annotation of objects of interest
                                                                            thereby training the algorithm.




presenting a first set of said at least
one entity to said user for feedback
as to the accuracy of said first set of
identified entities;
obtaining said feedback from said
user;
executing said evolving algorithm
using said feedback;




                                                                                https://paige.ai/product




                                                                       Page 3 of 6
            Case 1:20-cv-04742-AKH Document 1-6 Filed 06/19/20 Page 4 of 6

Exhibit F




                                                   https://paige.ai/product


                The Infringing Product generates and executes the algorithm based on user manual annotation of
                                       objects of interest thereby training the algorithm.




                                          Page 4 of 6
                                   Case 1:20-cv-04742-AKH Document 1-6 Filed 06/19/20 Page 5 of 6

    Exhibit F




presenting a second set of said at
least one entity to said user for
feedback as to the accuracy of said
second set of identified entities;
obtaining approval from said user
about said second set of entities;
storing said evolving algorithm as a
product algorithm; and
storing said product algorithm for
subsequent usage on said image set.




                                                                     https://paige.ai/product




                                                             Page 5 of 6
            Case 1:20-cv-04742-AKH Document 1-6 Filed 06/19/20 Page 6 of 6

Exhibit F




                                                       https://paige.ai/product
              The Infringing product utilizes the deep learning training i.e more than one set of data entity to the user
                                            for the feedback and training the algorithm.




                                                       https://paige.ai/product
             The Infringing Product stores the evolving algorithm as a model and runs the stored algorithm on all the
                      additional data to automatically classify additional images of similar type/requirement.




                                              Page 6 of 6
